UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6972


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TONY TAYLOR,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:06-cr-00279-D-1)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony Taylor, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney, Lucy
Partain Brown, Assistant United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Taylor appeals the district court’s order granting his motion for a sentence

reduction under section 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, 5222, and denying his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Taylor, No. 5:06-cr-

00279-D-1 (E.D.N.C. June 7, 2021). We deny Taylor’s motion for the appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2